         Case 7:19-cr-00497-NSR Document 252 Filed 05/12/21 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
P                                                     Southern District of New York
                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      May 12, 2021

BY ECF

The Honorable Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Helbrans et al., 19 Cr. 497 (NSR)

Dear Judge Román:

        The Government respectfully writes to respond to the Court’s May 7, 2021 and May 10,
2021 orders, to provide additional information regarding the above-captioned defendants’ access
to legal research resources, word processing, and printing capabilities at Westchester County Jail
(“WCJ”), and to provide a list of discovery already produced. Based on conversations with
Leandro Diaz, the Deputy Commissioner of Operations at WCJ, our Office has been advised of
the following:

              Access to Legal Resources: Pursuant to N.Y. Comp. Codes R. & Regs. Title 9
                § 7031.4, WCJ is required to provide inmates with access to various legal
                resources and treatises; a legal dictionary; a general treatise on legal research; and
                various sections of the U.S. federal code. In addition to complying with these
                requirements, WCJ also provides inmates with access to the Casemaker legal
                research system (https://public.casemakerlegal.net/), which provides the
                defendants with access to federal case law, treatises, secondary sources, and other
                legal resources. (See Dkt. No. 235 at 16). WCJ also provides inmates with the
                following resources: (i) West’s United States Code Annotated; (ii) West’s federal
                forms; (iii) Wright & Miller Federal Practice & Procedure; (iv) West’s Federal
                Digest; (v) Boston & Manville, Prisoners’ Self-Help Litigation Manual; and (vi) A
                Jailhouse Lawyer’s Manual, Vols I & II, 8th Ed. The defendants can also avail
                themselves of the assistance of WCJ’s full-time law librarian, who has full access
                to Westlaw online and responds to inmate requests for research materials and
                assistance accordingly. The defendants also continue to have regular access to
                their stand-by attorneys and other outside individuals to conduct legal research
                and file motions. In communicating with their attorneys or outside individuals,
                the defendants are able to conduct video calls with screen sharing capabilities.
                The defendants’ block (which is the cohort of inmates housed in a particular part
                of the jail) has up to two hours of law library access a day.
         Case 7:19-cr-00497-NSR Document 252 Filed 05/12/21 Page 2 of 4
                                                                                         Page 2 of 4


             Access to Word Processing and Printing Capabilities: WCJ allows inmates to
               print case law and other legal reference materials from the law library. WCJ will
               make an exception to its standard policy and allow the defendants to have access
               to a typewriter in their cells in order to draft motions or other legal work product.
               Furthermore, once the Government obtains appropriate laptops from defense
               counsel and standby counsel, and the devices are sent to WCJ, the defendants will
               also have access to a word processor on those computers. WCJ has indicated that
               it is willing to make an exception for the defendants and permit them to retain
               their laptops in their cells. The inmates will thus be able to access discovery
               materials from their cells and type up any motions using their typewriter.
               However, WCJ will not permit the defendants to have access to laptops with
               usable ports (i.e., to allow the laptops to connect to printers or USB drives) due to
               security risks and the risk of these laptops being used to view or transmit
               contraband.

       With respect to the Court’s request for a list of produced discovery, the Government has
made the following productions to all defendants in the case1:

       August 15, 2019 Production (USAO_000001-USAO_008288)
           o Charging Instruments
           o Communications with the Government’s Cooperating Witness
           o Documents regarding Lev Tahor
           o Images and Videos
           o Jail Calls, Emails, and Records
           o Audio Recordings
           o Evidence Relating to Incident on Nov. 8, 2018 at Consulate in Mexico
           o New York State Police Records
           o Passport Records
           o Airline Records
           o Family Court Records
           o Financial Records
           o Medical Records
           o Phone Records
           o Rental Car Records
           o Store Records
           o Evidence Relating to the Second Kidnapping Attempt
           o Surveillance Reports
           o Travel Summaries
           o Search Warrants/Supporting Documents, and Search Warrant Returns
           o Phone and Device Downloads

       April 22, 2020 Production (USAO_008289 through USAO_009255)
           o Case Reports

1
 As a convenience for the defendants, the Government intends to load all of the discovery
materials onto the laptops, provided the laptops have sufficient memory.
     Case 7:19-cr-00497-NSR Document 252 Filed 05/12/21 Page 3 of 4
                                                                        Page 3 of 4


       o   Documents Regarding an MLAT with Mexico
       o   Miscellaneous Records
       o   Additional Translations
       o   Additional phone and device downloads

   July 16, 2020 Production (USAO_009256 through USAO_009400)
        o Rosner Letters
        o Additional Translations

   July 20, 2020 Production (USAO_009401 through USAO_009628)
        o Additional Translations

   July 28, 2020 Production (USAO_009642 through USAO_009849)
        o Additional MLAT Documents
        o Additional FBI Mexico Documents

   August 6, 2020 Production (USAO_009850 through USAO_009932)
       o Additional Yiddish and Spanish Translations

   October 16, 2020 Production (USAO_009933 through USAO_012096)
       o Additional Yiddish and Hebrew Translations
       o WhatsApp Extractions for Several Previously Produced devices

   January 27, 2021 Production (USAO_012097 through USAO_012113)
       o Additional Documents Recently Received from Mexico and the Corresponding
           Translations
           Case 7:19-cr-00497-NSR Document 252 Filed 05/12/21 Page 4 of 4
                                                                                    Page 4 of 4


         April 26, 2021 Production (USAO_012114 through USAO_018536)
             o Additional Financial Records (Card Connect, JPMC, RBC Bank and Santander
                 Bank)
             o Additional Documents Relating to Guatemala.
             o Additional Translations


                                           Respectfully submitted,


                                           AUDREY STRAUSS
                                           United States Attorney


                                    By:    /s/
                                           Samuel Adelsberg
                                           Jamie Bagliebter
                                           Jim Ligtenberg
                                           Assistant United States Attorneys
                                           (212) 637-2494 / 2236 / (914) 993-1953

cc:       Defense Counsel and Standby Counsel (by ECF)
          Pro-Se Defendants (by mail)
